Case 1:21-cv-00267-MSM-LDA Document 13 Filed 09/16/21 Page 1 of 5 PagelD #: 235

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

Carline Vilbon
Plaintiff(s)

v.
C.A. No. 1:21-CV-00267-MSM-LDA
The Department of Children, Youth and
Families; The Lifespan Facilities and The
Rumford House Group Home

Defendant(s)

RESPONDENTS, THE LIFESPAN FACILITIES’ AND THE RUMFORD HOUSBE’S,
RESPONSE TO THE PETITION, SUPPLEMENTING ANY RESPONSE BY THE
RHODE ISLAND ATTORENY GENERAL

Respondents, The Lifespan Facilities and The Rumford House (“Respondents”), file this
response to Petitioner, Carline Vilbon’s (“Petitioner”), Application for a Writ of Habeas Corpus
to supplement the response of the Rhode Island Attorney General, which was ordered to be
submitted to this Court by September 20, 2021. See the Court Order issued in this case on
August 20, 2021. The Order did not require a response from these Petitioners. These Petitioners
believe, however, that updated information from them may be helpful to the Court.

Respondents submit an Affidavit of the Director of the Rumford House, in East
Providence, Rhode Island (“Rumford House”), Arthur Mercurio — Attached as Exhibit A
(“Affidavit”). The Affidavit indicates that Petitioner’s son, Altamir Vilbon (“Mr. Vilbon”), does
now reside at the Rumford House, in East Providence, Rhode Island, and is currently under the
care and supervision of Rumford House staff. Jd As further indicated in the Affidavit, Mr.

Vilbon was placed at Rumford House by the Rhode Island Department of Children, Youth and

Families (““DCYF”), which agency has custody of Mr. Vilbon by and through an Order of the
Case 1:21-cv-00267-MSM-LDA Document 13 Filed 09/16/21 Page 2 of 5 PagelD #: 236

Rhode Island Family Court. Jd Copies of the DCYF placement letter and the Family Court
Order remanding Mr. Vilbon to the Custody of DCYF are attached to the Affidavit.

The Affidavit explains that Rumford House is a residential service provider for men and
boys with mild to moderate intellectual disables and behavior disorders. Jd. Rumford House is
affiliated with the Bradley Hospital Center for Autism and Developmental Disabilities. Jd. It is
accredited by The Joint Commission. /d. Importantly, periodic review of Mr. Vilbon’s status
and placement at the Rumford House occurs in the Rhode Island Family Court as coordinated by
DCYF. Id.

The Affidavit goes on to state that, there has been no change in status regarding Mr.
Vilbon’s residency at the Rumford House since November of 2020. /d. Finally, the Affidavit
states that If Mr. Vilbon is required to appear in Court, transportation and staff-accompaniment
of Mr. Vilbon would be needed for safety reasons. Id.

It is well settled that under 28 U.S.C.A. 2254, “State Custody; remedies in Federal
Courts”, that an application for a writ of habeas corpus on behalf of a person in State custody
pursuant to a judgment of a State court order shall not be granted unless it appears that “the
applicant has exhausted the remedies available in the courts of the State”. 28 U.S.C.A.
2254(b)(1)(A); see also English v. A.T. Watt, et al., 2011 WL 4381732 (R.I. Dist. 2001); Martens
v. Shannon, 836 F.2d 715, 717 (1st Cir. 1988) (Failure to exhaust ordinarily is “fatal” to the
prosecution of a habeas petition.); Jackson v. Coalter, 337 F.3d 74, 85-86 (1st Cir. 2003). (““[A]
habeas petitioner bears a heavy burden to show that he fairly and recognizably presented to the
state courts the factual and legal bases of his federal claim.” (quoting Adelson v.. DiPaola, 131

F.3d 259, 262 (1st Cir.1997)). Additionally, an application may be denied on the merits if the
Case 1:21-cv-00267-MSM-LDA Document 13 Filed 09/16/21 Page 3 of 5 PagelD #: 237

applicant fails to show that the person is in custody in violation of the Constitution or laws or
treaties of the United States. 28 U.S.C.A. 2254 (a).

In this case, it is undisputed that Mr. Vilbon is in DCYF custody pursuant to a valid
Rhode Island Family Court order and that his status is continually monitored by the Family
Court. Further, it is clear that Mr. Vilbon is currently placed at a reputable and accredited
residential services facility for individuals with mental health and/or behavioral issues. It would
follow that any issue Petitioner believes to exist should be addressed with the Rhode Island
Family Court. Further Petitioner failed to show, as is her burden, that any and all possible State
Court options, appeals, and/or procedures, that could address her concerns have been properly
pursued and exhausted. Jackson v. Coalter, 337 F.3d 74, 85-86.

In addition, Petitioner’s application for a writ of habeas corpus simply does not allege
any cognizable violation of the Constitution or the laws or treaties of the United States related to
the custody of Mr. Vilbon. Rather, the facts of the matter show the exact opposite. Mr. Vilbon
was legally placed in the custody of DCYF by the Rhode Island Family Court. He was then
placed in the Rumford House by DCYF. He also benefits from periodic review of his status and
the custody order by the Family Court. Therefore, Mr. Vilbon was legally placed and has
recourse to have his placement reviewed by the Family Court. There is simply no violation that
would merit a writ of habeas corpus. Furthermore, legitimate state recourses remain available
for review of Mr. Vilbon’s custody.

Petitioner has failed to meet the standards set forth for relief under 28 U.S.C.A. 2254 and

the application for habeas corpus should be dismissed.
Case 1:21-cv-00267-MSM-LDA Document 13 Filed 09/16/21 Page 4 of 5 PagelD #: 238

The Lifespan Facilities and The Rumford
House,

By Their Attorney(s),

/s/ John D. Plummer

John D. Plummer (#7445)

ROBERTS, CARROLL, FELDSTEIN &
PEIRCE, INC.

Ten Weybosset Street, 8" Floor
Providence, RI 02903

(401) 521-7000 FAX 401-521-1328
shayman@rcfp.com

 
Case 1:21-cv-00267-MSM-LDA Document 13 Filed 09/16/21 Page 5 of 5 PagelD #: 239

CERTIFICATION

I hereby certify that, on the 16" day of September, 2021,
[X] Iserved this document through the electronic filing system on the following parties:

Carline Vilbon
74 Prince Street
Pawtucket, Rhode Island 02860

The document electronically served is available for viewing and/or downloading from the
Rhode Island Judiciary’s Electronic Filing System.

[X] I caused this document to be [X ] mailed and [ X] emailed to the attorney for the
opposing party (and/or the opposing party if self-represented) whose name(s) and
address(es) are as follows:

Carline Vilbon

74 Prince Street

Pawtucket, Rhode Island 02860
vilbonc@yahoo.com

   

  

40-1057
(3733547)
